WASHBURN, J.
Epitomized Opinion
Maude Robison brought an action for the wrongful death of her son, Atlee Robison, who was 17 years of age. The deceased boy, with the knowledge and consent of Lechot, attached his hand sled to the rear spring of the automobile by a rope about 12 feet long. The plaintiff claimed the driver drove his car at a dangerous rate of speed and wilfully injured him. At the close of plaintiff’s case the trial court directed a verdict for defendant. In affirming the judgment, the court of appeals held:
1. As the action was based upon a wilful tort it was necessary for the plaintiff to present evidence tending to prove a wilful tort, which necessarily included knowledge on the part of the defendant that the sled on the part of the boy was attached to his automobile, for without the element of defendant’s knowledge of the danger of the boy, or of such conscous indifference to consequences as would be the equivalent of wilful and intentional injury, there would be no recovery.
2. As there was no evidence of wilful negligence, the trial court committed no error in directing a verdict.
3. A wilful injury will not be inferred when the result may be reasonably attributed to negligence or inattention.